 



Exhibit 10.21
DIRECTOR COMPENSATION
FISCAL YEAR 2007
For service as a non-management director during fiscal 2007, each director will
receive an annual cash retainer of $30,000 and meeting fees of $2,500 for each
Board meeting and $1,500 for each Committee meeting attended. Under the
Company’s Deferred Compensation Plan for Non-Management Directors, directors may
elect to defer payment of all or any part of their directors fees.
Non-management directors also receive an annual stock option grant generally
limited to 10,000 shares or less under the Jack in the Box Inc. 2004 Stock
Incentive Plan. The Company executes an Indemnification Agreement with each of
its directors, the form of which is attached to the Company’s Form 10-K for the
fiscal year ended September 29, 2002, as Exhibit 10.11.

